DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 19 November 2021 is acknowledged. The traversal is on the ground(s) that “Applicant respectfully submits that simply copying and pasting language from MPEP 808.02 is not enough. As stated in MPEP 808.02, “the examiner must show by appropriate explanation” one of the reasons copied and pasted by the Office. This requirement to “show by appropriate explanation” requires more than copying and pasting, which by itself does not constitute a “showing” of anything or an “appropriate explanation.” This is not found persuasive because the Examiner respectfully disagrees that no explanation is given, and refers to previous par. 3 of the Requirement for Election/Restriction mailed 20 September 2021. The Applicant has not offered a rebuttal that the inventions are patentably distinct from each other, which constitutes an appropriate explanation, along with an explanation of the search burden. The latter is also shown in the Requirement for Election/Restriction, in the form of the very different classes that would have to be searched for the different groups.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the catheter" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 30 is objected to because of the following informalities: claim 30 requires “the pre-shaped instrument are configured to be controlled robotically by the catheter system” (emphasis added). This should be amended to read “the pre-shaped instrument is configured to be controlled robotically by the catheter system”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 18-31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Patil et al (U.S. 2003/0163128). Patil discloses (Figures 2A-2D; par. 0074-0076) a sheath instrument (42) configured to be advanced within a patient, the sheath instrument comprising a proximal portion, a distal portion, and a sheath wall that surrounds and forms a guide insertion lumen; a guide instrument (52) configured to be advanced through the guide insertion lumen, the guide instrument comprising a proximal portion, a distal portion, and a guide wall that surrounds and forms a pre-shaped instrument lumen; and a pre-shaped instrument (22) configured to be advanced through the pre-shaped instrument lumen, the pre-shaped instrument comprising a curved proximal end and extending from the proximal portion of the guide instrument (“As the distal curved portions of the ablation sheath 22, which is inherently longer than the guide sheath, is advanced past the distal lumen opening of the guide sheath, these resilient curved portions will retain their original unrestrained shape.”); and wherein, in .
Regarding claim 19, the Examiner considers Fig. 2C-2D of Patil to show a J-shaped portion of ablation sheath 22.
Regarding claim 20, Patil discloses (par. 0082; 27) the curved proximal end of the pre-shaped instrument comprises an electrode, the electrode configured to create a lesion at the target site when a current flows through the electrode.
Regarding claim 21, Patil discloses (par. 0081) the pre-shaped instrument is configured to be withdrawn to create an elongate lesion within the target site.
As to claim 22, the functional language and statement of intended use have been carefully considered but are not considered to impart any further structural limitations over the prior art. Since Patil utilizes application of current through an electrode to create a lesion as claimed by the applicant, Patil is therefore capable of being used in discontinuous current application. In addition nothing prevents Patil’s system from being used intermittently. Therefore, they are capable of discontinuous current application.
Regarding claim 23, Patil discloses (par. 0085) the current continuously flows through the electrode as the pre-shaped instrument is withdrawn.
Regarding claim 24, Patil discloses (par. 0071) the elongate lesion comprises a linear or curvy pattern.
Regarding claim 25, the Examiner considers Fig. 2C-2D of Patil to show a spiral or helical portion of ablation sheath 22.
Regarding claim 26, Patil discloses (par. 0103) the pre-shaped instrument is coupled to a hypotube.
Regarding claim 27, Patil discloses (par. 0213-0214) the pre-shaped instrument is coupled to the hypotube via a metallic crimping coupler.
Regarding claim 28, Patil discloses (par. 0077) a restraining tube configured to radially collapse the curved proximal end of the pre-shaped instrument as the pre- shaped instrument is advanced through the pre-shaped instrument lumen, the restraining tube further configured to be removed from the curved proximal end to allow the curved proximal end to radially expand.
As to claim 29, the functional language and statement of intended use have been carefully considered but are not considered to impart any further structural limitations over the prior art. Since Patil utilizes ablation energy to create lesions as claimed by the applicant, Patil is therefore capable of being used in renal plexus denervation or a renal neuroplexus diagnostic procedure. In addition nothing prevents Patil’s system from being used in these procedures. Therefore, they are capable of use in a renal plexus denervation or a renal neuroplexus.
Regarding claim 30, Patil discloses (par. 0163) the sheath instrument and the guide instrument are configured to be controlled robotically by the catheter system.
Regarding claim 31, Patil discloses (par. 0163) the pre-shaped instrument are configured to be controlled robotically by the catheter system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792